Name: 2014/623/EU: Decision of the European Parliament of 3Ã April 2014 on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2012
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service;  deterioration of the environment;  mechanical engineering
 Date Published: 2014-09-05

 5.9.2014 EN Official Journal of the European Union L 266/318 DECISION OF THE EUROPEAN PARLIAMENT of 3 April 2014 on discharge in respect of the implementation of the budget of the Clean Sky Joint Undertaking for the financial year 2012 (2014/623/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Clean Sky Joint Undertaking for the financial year 2012,  having regard to the Court of Auditors report on the annual accounts of the Clean Sky Joint Undertaking for the financial year 2012, together with the Joint Undertakings replies (1),  having regard to the Councils recommendation of 18 February 2014 (05851/2014  C7-0053/2014),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Council Regulation (EC) No 71/2008 of 20 December 2007 setting up the Clean Sky Joint Undertaking (4), and in particular Article 11(4) thereof,  having regard to the Financial Rules of the Clean Sky Joint Undertaking adopted by Decision of its Governing Board on 7 November 2008,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5),  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), and in particular Article 108 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0210/2014), 1. Grants the Executive Director of the Clean Sky Joint Undertaking discharge in respect of the implementation of the Joint Undertakings budget for the financial year 2012; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the Clean Sky Joint Undertaking, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 369, 17.12.2013, p. 10. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 30, 4.2.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 328, 7.12.2013, p. 42.